DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 04 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 1-3, 10-12, and 19-20 are amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US Patent Publ. No. 2010/0044411) in view of Shelton et al. (US Patent Publ. No. 2017/0296191) and Kostrzewski et al. (US Patent No. 9,016,539), cited by Applicant.
With respect to claims 1 and 10, Viola discloses a surgical stapling device (fig. 5, [0035]) comprising a handle assembly (handle assembly 12, fig. 1, col. 6, lines 34-35, US Patent No. 6,330,965 to Milliman et al., cited by Applicant, incorporated by reference in its entirety in Viola, [0005], [0040]), an adapter assembly having a proximal portion engaged with the handle assembly and a distal portion (Milliman et al., elongated body 14, disposable loading unit 16, fig. 1, col. 6, lines 35-36), and a tool assembly pivotably supported on the distal portion of the adapter assembly (Milliman et al., tool assembly 17, fig. 1, fig. 57, col. 6., lines 37-38), the tool assembly including an anvil assembly 112 (fig. 6, [0034]) defining a first longitudinal axis and including an inner surface ([0006]), a proximal portion including a base portion defining a longitudinal channel and pivot member bores 34, 38 (fig. 3, [0030]) extending in a direction substantially perpendicular to the longitudinal channel (figs. 3 and 6, Annotated Figure D, anvil assembly more clearly shown in fig. 3), a cartridge assembly 114 (fig. 5, [0036]) defining a longitudinal axis and including a channel member 118 (fig. 6, [0035]) defining a cavity, a staple cartridge 114a (fig. 6, [0038]) including a cartridge body and staples ([0033]), pushers ([0028]), a sled 131 (fig. 6), and a knife slot and a knife member ([0036]), pivot member (cam followers 32, 36, figs. 3 and 6, [0030]), and a drive assembly having a proximal portion and a distal portion and including a flexible drive beam (approximation member 116, fig. 7, [0035]) and a working end (dynamic clamping member 132, fig. 8, [0036]), the flexible drive beam having a proximal portion and a distal portion (Annotated Figure A) and being movably received in the longitudinal channel of the base portion (fig. 3), the working end secured to the distal portion of the flexible drive beam, the distal portion (Annotated Figure A) of the drive assembly defining a cam slot (cam channels 128, 130, Annotated Figure A, [0035]) having a proximal portion and a distal portion, the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle β, the drive assembly movable from a retracted position to an advanced position to move the working end ([0036]) and move the actuation sled through the cartridge body to eject the staples from the cartridge body ([0036]), wherein the pivot member (cam followers 32, 36) of the channel member is received in the pivot member bore (34, 38) of the anvil assembly and the cam slot (128, 130) of the drive assembly, and the drive assembly is movable from its retracted position into engagement with the ramp to move the tool assembly from the open position in which the first and second15Attorney Docket No.: A0005304US01 (203-13606) longitudinal axes define an acute angle (fig. 4A, [0031]), to a partially clamped position in which the first and second longitudinal axes of the anvil and cartridge assemblies are substantially parallel (fig. 4C, [0031]), and to a clamped position in which the first and second longitudinal axes of the anvil and cartridge assemblies are substantially parallel ([0031]).  The working end (dynamic clamping member 132) and the flexible drive beam (approximation member 116) are both secured together to the cartridge assembly 114 and elongated body portion 120 (figs. 5 and 6, [0034]), and therefore the working end is considered to be secured to the distal portion (Annotated Figure A) of the flexible drive beam.  Viola disclose the flexible drive beam (approximation member 116) is similar to the approximation member 16 ([0035]).  Viola disclose the cam channels 28, 30 may be a single cam channel ([0030]), having a proximal portion and a distal portion (Annotated Figure B), the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle (Annotated Figure B).  Figure 2 clearly shows an acute angle.  

    PNG
    media_image1.png
    477
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    513
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    440
    677
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    634
    796
    media_image4.png
    Greyscale

Viola fails to disclose a pivot member slot.   
Shelton et al. disclose a surgical stapling device including a pivotal anvil assembly and channel member including pivot pins (projections 21142, fig. 34, [0309]) on a first jaw cooperating with pivot member slots (recesses 21052, fig. 34, [0309]) having open ends and closed ends on a second jaw.  As shown in figures 34 and 35, the pivot member slots (recesses 21052) have a perpendicular component perpendicular to the longitudinal channel, and therefore are considered to be substantially perpendicular to the longitudinal channel.    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Viola to include the pivot member slots that are substantially perpendicular to the longitudinal channel and include an open end and a closed end as taught by Shelton et al., for a mechanical expedient such as ease of inserting the pin into the slot during assembly, in the absence of any unexpected results of the open ended slot.
Viola discloses an anvil assembly including a ramp (Annotated Figure D). Viola fails to disclose a ramp on the channel member.  
Kostrzewski et al. disclose a surgical stapling device including a channel member 1300 having a ramp (ramped surface 1360, fig. 15, col. 7, lines 2-9) that is engaged by a dynamic clamping member to move the anvil and channel member relative to each other.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Viola to include the ramp on the channel member as taught by Kostrzewski et al., since reversing the position of the ramp from the anvil assembly to the channel member would provide no particular mechanical disadvantage, would involve only a repositioning of the elements of the device, and since there does not appear to be any particular disclosed mechanical advantage to having the ramp on either the anvil assembly or the channel member, especially since Kostrzewski et al. teaches that a ramp could be provided on the anvil assembly, or the channel member, or both the anvil assembly and the channel member (col. 7, lines 2-9).  
With respect to claims 2 and 11, Viola disclose that in the open position and the partially clamped positions, the pivot member is positioned in the distal portion of the cam slot ([0031]) adjacent the open end of the pivot member slot, and in the clamped position, the pivot member is positioned in the proximal portion of the cam slot ([0031], fig. 2) adjacent the closed end of the pivot member slot.  The Viola device, as modified by Shelton et al., includes pivot member slots having open and closed ends.  Since the pivot member is positioned within the pivot member slot, the pivot member is considered to be adjacent the open end of the slot and the closed end of the slot in open, partially clamped, and clamped positions of the jaws. 
With respect to claims 4 and 13, Viola disclose the cam slot (cam channels 128, 130, Annotated Figure A, [0035]) is defined between the distal portion of the flexible drive beam of the drive assembly and the working end of the drive assembly (Annotated Figure C).  
With respect to claims 5 and 14, Viola disclose the working end of the drive assembly has an I-beam configuration (flanges 134a, 134b and the vertical strut between the flanges form an I-beam configuration, [0036], fig. 8).  
With respect to claims 6 and 15, Viola disclose the angle β is from about 15 degrees to about 75 degrees.  Figure 2 clearly shows an acute angle, and appears to show an angle of from about 15 degrees to 75 degrees.  
Insofar as Viola can be considered not to disclose an angle from about 15 degrees to 75 degrees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive assembly of Viola to include the axes of the proximal portion and the distal portion of the cam slot defining an angle of from about 15 degrees to 75 degrees, for a mechanical expedient such as ease of inserting the pin into the slot during assembly, in the absence of any unexpected results of the angle of from about 15 degrees to 75 degrees, especially since Viola teaches that the angles of the cam slots can be configured to provide a great variety of approximation motions to improve mechanical advantage and achieve specific results ([0030]).  MPEP 2131.03.II. and 2144.05 I. 
With respect to claims 7 and 16, Viola disclose the angle β is about 45 degrees.  Figure 2 clearly shows an acute angle, and appears to show an angle of about 45 degrees.    
Insofar as Viola can be considered not to disclose an angle of about 45 degrees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive assembly of Viola to include the axes of the proximal portion and the distal portion of the cam slot defining an angle of about 45 degrees, for a mechanical expedient such as ease of inserting the pin into the slot during assembly, in the absence of any unexpected results of the angle of about 45 degrees, especially since Viola teaches that the angles of the cam slots can be configured to provide a great variety of approximation motions to improve mechanical advantage and achieve specific results ([0030]).  MPEP 2131.03.II. and 2144.05 I.   
With respect to claims 8 and 17, Viola discloses a mounting member secured to the base portion of the anvil assembly, the mounting member defining a longitudinal channel that is aligned with the longitudinal channel of the base portion of the anvil assembly and receives the flexible drive beam of the drive assembly (Annotated Figure D).  
With respect to claims 9 and 18, Viola disclose the working end of the drive assembly includes a vertical strut that supports a cutting edge 134 (fig. 8, [0036]). 
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Viola (US Patent Publ. No. 2010/0044411).
With respect to claim 19, Viola discloses a drive assembly for a surgical stapler (fig. 5, [0034]) comprising a flexible drive beam (approximation member 116, fig. 7, [0035]) and a working end (dynamic clamping member 132, fig. 8, [0036]), the flexible drive beam having a proximal portion and a distal portion (Annotated Figure A), the working end secured to the distal portion of the flexible drive beam and having an I-beam configuration (flanges 134a, 134b and the vertical strut between the flanges form an I-beam configuration, [0036], fig. 8), wherein the drive assembly has a distal portion (Annotated Figure A) that defines a cam slot (cam channels 128, 130, Annotated Figure A, [0035]) having a proximal portion and a distal portion, the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle of from about 15 degrees to 75 degrees.  The working end (dynamic clamping member 132) and the flexible drive beam (approximation member 116) are both secured together in the cartridge assembly 114 and elongated body portion 120 (figs. 5 and 6, [0034]), and therefore the working end is considered to be secured to the distal portion (Annotated Figure A) of the flexible drive beam.  Viola disclose the flexible drive beam (approximation member 116) is similar to the approximation member 16 ([0035]).  Viola disclose the cam channels 28, 30 may be a single cam channel ([0030]), having a proximal portion and a distal portion (Annotated Figure B), the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle of from about 15 degrees to 75 degrees (Annotated Figure B).  Figure 2 clearly shows an acute angle, and appears to show an angle of from about 15 degrees to 75 degrees.  
Insofar as Viola can be considered not to disclose an angle from about 15 degrees to 75 degrees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive assembly of Viola to include the axes of the proximal portion and the distal portion of the cam slot defining an angle of from about 15 degrees to 75 degrees, for a mechanical expedient such as ease of inserting the pin into the slot during assembly, in the absence of any unexpected results of the angle of from about 15 degrees to 75 degrees, especially since Viola teaches that the angles of the cam slots can be configured to provide a great variety of approximation motions to improve mechanical advantage and achieve specific results ([0030]).  MPEP 2131.03.II. and 2144.05 I. 
With respect to claim 20, Viola discloses that the cam slot is defined between the distal portion of the flexible drive beam and the working end (Annotated Figure C).  

Response to Arguments
Applicant’s arguments filed 04 April 2022 have been fully considered but they are not persuasive.
With respect to the objections to claims 1-17 and 20, these objections have been overcome, and the objection is hereby withdrawn.
Applicant’s arguments with respect to the rejection of claims 1 and 10 under 35 U.S.C. 103 over Viola (US Patent Publ. No. 2010/0044411) in view of Shelton et al. (US Patent Publ. No. 2017/0296191) and Kostrzewski et al. (US Patent No. 9,016,539 have been fully considered but are not persuasive.
Applicant argues that in the Viola device, the dynamic clamping member 132 (i.e., the working end) is not coupled to the approximation mechanism 116 (i.e., the flexible drive beam).  
Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coupled) are not recited in the rejected claim(s).  Claims 1 and 10 do not recite that the working end is coupled to the flexible drive beam.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Viola discloses that the working end (dynamic clamping member 132) and the flexible drive beam (approximation member 116) are both secured together to the cartridge assembly 114, to the elongated body portion 120 (figs. 5 and 6, [0034]), and to the firing actuation mechanism 124 (fig. 5, [0034], [0038]).  Viola further discloses that one actuator may be used to approximate the cartridge assembly and fire staples ([0033]).  Thus, one actuator may be used to operate the approximation member 116 to approximate the cartridge assembly and to operate the dynamic clamping member 132 to push the sled 131 and fire staples.  Since Viola disclose that the working end and the flexible drive beam are both secured to the cartridge assembly, to the elongated body portion, and to the firing actuation mechanism, then the working end is considered to be secured to the distal portion of the flexible drive beam.  
Further, in response to applicant's argument that “if one of ordinary skill in the art were to couple the anvil jaw 12, 112 and the cartridge jaw 14, 114 of Viola to each other in the same manner as the anvil jaw 21040 and the cartridge jaw 21050 of Shelton, the tool assembly of Viola would not function in the manner taught by Viola, i.e., the anvil 12, 112 would not pivot in relation to the cartridge assembly 14, 114 between open and closed positions to initially facilitate grasping of tissue and subsequently move the anvil 12, 112 in parallel relation to the cartridge assembly 14, 114” and “the modification of Viola in view of Shelton proposed in the Office Action would both change the principle of operation of Viola’s tool assembly and render the tool assembly unsatisfactory for its intended purpose”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it would have been obvious to one of ordinary skill in the art to modify the surgical stapling device of Viola to include the pivot member slots including an open end and a closed end as taught by Shelton et al., instead of bores, for a mechanical expedient such as ease of inserting the pin into the slot during assembly, in the absence of any unexpected results of the open ended slot.  Applicant has provided no explanation as to why exactly substituting slots as taught by Shelton et al. for the bores of Viola would cause the Viola device not to function in the manner taught, change the principle of operation, and render the tool assembly unsatisfactory for its intended purpose.  Both Viola and Shelton et al. teach a pivot member that pivots in the respective bore or slot.  There is no reason why the Viola device would pivot differently with a slot instead of a bore.  Therefore, the modified Viola device would operate to pivot in the manner disclosed by Viola, and Applicant has provided no explanation as to why a slot would not function in the same manner as the bore in the Viola device.
Applicant further argues that there would be no reason to provide a ramp on Viola’s channel since Viola does not require a ramp on either the anvil or the channel member to move the anvil from the open to the closed position.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, obviousness is established by the teachings of Viola and Kostrzewski et al.  Viola discloses a tool assembly that includes an anvil and a cartridge that are closed by a dynamic clamping member.  Kostrzewski et al. teaches that a ramp could be provided on the anvil assembly or the channel member or both to facilitate the closing of the anvil and cartridge by a dynamic clamping member and also to facilitate the alignment and/or engagement between the assembly and the member (col. 7, lines 2-9).  Thus, Viola discloses a tool assembly that includes an anvil and a cartridge that are closed by a dynamic clamping member, and Kostrzewski et al. teaches the desirability of providing a ramp on the channel member of a tool assembly including an anvil and a cartridge that are closed by a dynamic clamping member.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Viola to include the ramp on the channel member as taught by Kostrzewski et al., since reversing the position of the ramp from the anvil assembly to the channel member would provide no particular mechanical disadvantage, would involve only a repositioning of the elements of the device, and since there does not appear to be any particular disclosed mechanical advantage to having the ramp on either the anvil assembly or the channel member, especially since Kostrzewski et al. teaches that a ramp could be provided on the anvil assembly, or the channel member, or both the anvil assembly and the channel member.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Accordingly, in view of all of the above, the rejection of claims 1 and 10 under 35 U.S.C. 103 over Viola in view of Shelton et al. and Kostrzewski et al. is still deemed proper.
Applicant has submitted no specific arguments with respect to independent claim 19 other than that the same reasons apply to claim 19 as are applied to claims 1 and 10.  The arguments have been fully responded to above.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-9, 11-17, and 20, and these rejections are still deemed proper. 

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3 and 12, the combination of Viola, Shelton et al., and Kostrzewski et al. teach a surgical stapling device including a handle assembly, an adapter assembly, and a tool assembly including an anvil assembly including a pivot member slot, a cartridge assembly including a ramp and pivot pin, and a drive assembly including a flexible drive beam, a working end, and a cam slot.  The prior art fails to disclose or teach a surgical stapling device according to claims 2 and 11, wherein in the open position and the partially clamped positions, the pivot pin is positioned in the distal portion of the cam slot adjacent the open end of the pivot member slot, and in the clamped position, the pivot pin is positioned in the proximal portion of the cam slot adjacent the closed end of the pivot member slot.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 June 2022